Citation Nr: 1127347	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected pulmonary tuberculosis.

2.  Entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis.

3.  Entitlement to an evaluation in excess of 30 percent for angina-like chest pain.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1958 to February 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The December 2006 rating decision denied the appellant's claims for entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis, entitlement to an evaluation in excess of 30 percent for angina-like chest pain, and entitlement to a TDIU.  The August 2007 rating decision denied the appellant's claim for entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected pulmonary tuberculosis.

The appellant requested a Central Office hearing before a Veterans Law Judge.  However, in a November 2007 statement, the appellant withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

The Board notes that the appellant is represented by Disabled American Veterans; in this regard, the Board does not construe a statement from the Veteran, received by the Board in May 2009, as revoking such representation.  
 
In the May 2009 statement, the appellant also stated that his hearing is bad and indicated the gunfire he heard while on board a destroyer in service may have contributed to his hearing loss.  The Board construes the May 2009 statement as a claim for entitlement to service connection for hearing loss.  The issue of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues of entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected pulmonary tuberculosis, entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis, and entitlement to an evaluation in excess of 30 percent for angina-like chest pain must be remanded for issuance of a statement of the case.

In the December 2006 rating decision, the RO denied the appellant's claims for entitlement to a TDIU, entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis, and entitlement to an evaluation in excess of 30 percent for angina-like chest pain.  In a December 2006 letter, the appellant stated that he disagreed with the December 2006 rating decision based on the facts as stated in the Reasons for Decision letter dated in December 2006.  The RO construed the letter as a notice of disagreement with the denial of the appellant's claim for entitlement to a TDIU.  However, the appellant did not specify that he only wished to appeal the issue of entitlement to a TDIU. In addition, the arguments raised by the appellant in the December 2006 letter concerned his service-connected pulmonary tuberculosis and angina-like chest pain.  He stated that his chronic pain has steadily increased in intensity during the last five years and that his tuberculosis has become much worse.  As the December 2006 statement expresses disagreement with the RO's determination that he was not entitled to increased evaluations for his service-connected pulmonary tuberculosis and angina-like chest pain, the December 2006 statement can be construed as a notice of disagreement with regard to the December 2006 rating decision.  38 C.F.R. § 20.201 (2010).

In the August 2007 rating decision, the RO denied the appellant's claim for entitlement to service connection for osteoarthritis of the lumbar spine.  In an October 2007 statement, the appellant submitted arguments expressing disagreement with the denial of his claim for entitlement to service connection for osteoarthritis of the lumbar spine.  The appellant specifically quoted two sentences in the August 2007 rating decision and respectfully requested further consideration of the claim.  The October 2007 statement was received within one year of the August 2007 rating decision denying the appellant's claim for entitlement to service connection for osteoarthritis of the lumbar spine, as secondary to tuberculosis.  The appellant expressed disagreement with the August 2007 rating decision denying his claim for entitlement to service connection for osteoarthritis of the lumbar spine.  He requested further consideration of the claim, indicating intent to appeal the decision.  Consequently, the Board construes the appellant's October 2007 statement as a notice of disagreement with the August 2007 rating decision.

The record does not reflect that a statement of the case (SOC) has been issued in response to the appellant's notice of disagreements pursuant to 38 C.F.R. § 19.26 regarding the claims for entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected pulmonary tuberculosis, entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis, and entitlement to an evaluation in excess of 30 percent for angina-like chest pain.  In this situation, the Court has indicated that the proper action is to remand the issues to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  As such, the Board finds that these issues should be remanded for the issuance of a SOC by the RO.

The appellant's claim for entitlement to a TDIU is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a statement of the case as to the issues of entitlement to service connection for osteoarthritis of the lumbar spine, to include as secondary to service-connected pulmonary tuberculosis (August 2007 rating decision), entitlement to an evaluation in excess of 30 percent for pulmonary tuberculosis (December 2006 rating decision), and entitlement to an evaluation in excess of 30 percent for angina-like chest pain (December 2006 rating decision).  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any such issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The claims should be certified to the Board only if a timely substantive appeal is filed.

2.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



